Case 2:19-cv-14200-RLR Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

 JPJ COMPANIES, LLC
 (a/a/o Stephane Hardy
 and Veronique Gagne),
                                                  CASE NO.: ____________________
               Plaintiffs,

 vs.

 NATIONAL FIRE & MARINE
 INSURANCE COMPANY,

            Defendant.
 _________________________________/

                                    NOTICE OF REMOVAL

        Defendant, NATIONAL FIRE & MARINE INSURANCE COMPANY (“NF&M”), by

 and through its undersigned counsel, hereby files its Notice of the Removal of this

 cause to the United States District Court for the Southern District of Florida, Fort Pierce

 Division, and states as grounds for such removal the following:

        1.     On April 17, 2019, Plaintiff, JPJ COMPANIES, LLC (a/a/o Stephane Hardy

 and Veronique Gagne), filed this action in the Circuit Court of the Nineteenth Judicial

 Circuit, in and for Martin County, Florida, Case No. 2019CA000493 (“State Action”).

        2.     On May 14, 2019, NF&M was served with a Summons and copy of the

 Complaint in connection with the State Action. Pursuant to 28 U.S.C § 1446(a), a copy

 of all process and pleadings are attached hereto as Composite Exhibit “A” as follows:

        A.     Civil Cover Sheet;

        B.     Complaint;

        C.     Plaintiff’s Notice of Serving Interrogatories to Defendant;
Case 2:19-cv-14200-RLR Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 5



        D.      Plaintiff’s First Request for Production to Defendant;

        E.      Request for Summons;

        F.      Summons;

        G.      NF&M’s Notice of Appearance and Designation of E-Mail Addresses;

        H.      NF&M’s Motion for Extension of Time to Respond to Complaint;

        I.      NF&M’s Certification and Notice of Filing Notice of Removal; and

        J.      NF&M’s Notice of Removal to Opposing Counsel.

        3.      This Notice of Removal is filed in the United States District Court for the

 Southern District of Florida, Fort Pierce Division, the court for the district and division

 which embraces the state court where the removed State Action was pending, and is

 filed within the time provided for the removal of actions to the United States District

 Court. See 28 U.S.C § 1446(b).

                                DIVERSITY OF CITIZENSHIP

        4.      Plaintiff is a Florida limited liability company. According to the Florida

 Division of Corporations website, the members of Plaintiff are Jason Lovelady and

 Walter J. Millet III.

        5.      The undersigned ran a public records search on Jason Lovelady, which

 revealed that Jason Lovelady has resided in the State of Florida for the past 15 years

 and is an office, director, or member of the following companies, all of which maintain

 their principal places of business in the State of Florida: JPJ Companies, LLC,

 Carpenter’s Roofing & Sheet Metal, Inc., 3JCP, LLC, Double Jay Laine, LLC, Triple Jay

 Laine, LLC, JPJ Services, LLC, and JPJ Holdings, LLC. Therefore, Jason Lovelady is a

 citizen of the State of Florida.
Case 2:19-cv-14200-RLR Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 5



        6.      The undersigned ran a public records search on Walter J. Millet III, which

 revealed that Walter J. Millet III has held a Florida driver’s license since 1991, owns a

 motor vehicle registered in the State Florida, and is registered to vote in the State of

 Florida. Therefore, Walter J. Millet III is a citizen of the State of Florida.

        7.      Therefore, Plaintiff is a citizen of the State of Florida.

        8.      At all times material to this action, NF&M was and is incorporated in the

 State of Nebraska, having its principal place of business in the State of Nebraska.

 Accordingly, at all times material to this action, NF&M was a citizen of the State of

 Nebraska. NF&M is not a citizen of or incorporated in the State of Florida and does not

 have its principal place of business in the State of Florida. At all times material to this

 action, NF&M has been a foreign corporation doing business in Florida.

        9.      Thus, complete diversity exists between the parties in accordance with 28

 U.S.C. §1332.

                                AMOUNT IN CONTROVERSY

        10.     On April 17, 2019, counsel for Plaintiff submitted a demand to NF&M in

 the amount of $254,448.43, inclusive of $243,948.60 in insurance proceeds and

 $10,000.00 in attorney’s fees, and $499.83 in costs. In support of the demand, counsel

 submitted an estimate to replace the roof of the subject property for the sum of

 $243,948.60.

        11.     The deductible under the subject policy of insurance is $40,000.00.

        12.     Thus, the amount in controversy herein is in excess of $75,000.00,

 exclusive of interests and costs.
Case 2:19-cv-14200-RLR Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 5



        13.     This Court has diversity jurisdiction over this civil action pursuant to 28

 U.S.C. § 1332, as Plaintiff and NF&M are citizens of different states and the amount in

 controversy exceeds $75,000.00, exclusive of interest and costs.

        14.     NF&M has noticed the adverse party, Plaintiff, of this Removal by notifying

 Plaintiffs’ attorney of record.

        15.     NF&M has filed a written notice with the Clerk of the Court of the

 Nineteenth Judicial Circuit in and for Martin County, Florida in compliance with 28 U.S.C

 § 1446 (d).

                                       BUTLER WEIHMULLER KATZ CRAIG LLP


                                       s/ D. Grayson Kelly
                                       WILLIAM R. LEWIS, ESQ.
                                       Florida Bar No.: 0879827
                                       wlewis@butler.legal
                                       D. GRAYSON KELLY, ESQ.
                                       Florida Bar No.: 86022
                                       gkelly@butler.legal
                                       Secondary: afreeman@butler.legal
                                       400 N. Ashley Drive, Suite 2300
                                       Tampa, Florida 33602
                                       Telephone: (813) 281-1900
                                       Facsimile: (813) 281-0900
                                       Attorneys for NF&M
Case 2:19-cv-14200-RLR Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, the foregoing was filed with the Clerk of

 the Court via the CM/ECF system. I further certify that a true and correct copy of the

 foregoing has been furnished this day via Electronic Mail to:

              Paris R. Webb, Esq.
              Arnesen Webb, P.A.
              197 South Federal Highway, Suite 300
              Boca Raton, FL 33432
              Attorneys For: Plaintiff
              paris@insurancelawyers.org
              eservice@insurancelawyers.org


                                       s/ D. Grayson Kelly
                                       D. GRAYSON KELLY, ESQ.
